Citation Nr: 9926999	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  96-48 784A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an effective date earlier than December 30, 
1996, for the grant of service connection for major 
depressive disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel



INTRODUCTION

The veteran had active service from March 1988 to May 1991.  

This matter arises from a March 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which granted service connection for major 
depressive disorder as secondary to service-connected lumbar 
disc disease and cervical strain, and assigned a 50 percent 
evaluation, effective from December 30, 1996.  The veteran 
filed a timely appeal, claiming that the effective date of 
the grant of service connection should be the date of initial 
diagnosis for depression in late 1993.  The case has been 
referred to the Board of Veterans' Appeals (Board) for 
resolution.


FINDINGS OF FACT 

1.  On December 30, 1996, the veteran filed an original claim 
for entitlement to service connection for major depressive 
disorder secondary to a service-connected back condition, and 
the current claim has been active since that time.  

2.  In a March 1997, rating decision, the RO granted service 
connection for major depressive disorder secondary to a 
service-connected back condition, with a 50 percent 
evaluation assigned, effective as of December 30, 1996.

3.  A VA psychiatric examination report dated February 7, 
1997, contains a diagnosis of major depressive disorder 
secondary to a service-connected disability, and provides an 
evidentiary basis to conclude that the disorder was factually 
ascertainable.  

4.  The earliest informal or formal claim of record for a 
claim of service connection for major depressive disorder 
secondary to a service-connected back condition is the 
application dated in December 1996.


CONCLUSION OF LAW

The requirements for an effective date prior to December 30, 
1996, for the grant of service connection for major 
depressive disorder have not been met.  38 U.S.C.A. §§ 5107, 
5110 (West 1991 & Supp. 1998); 38 C.F.R. § 3.400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has theorized that the effective date of the 
grant of service connection for major depressive disorder 
should be the date in 1993 on which he first complained of 
depression while being treated at a VA medical clinic in New 
Mexico.  He has asserted that notes from his treatment for 
back pain in a VA neurology clinic show that he was suffering 
from depression long before he filed his claim in 1996.  

A review of the procedural history of this claim is relevant.  
Service connection has been established for lumbar disc 
disease and chronic cervical strain, with effective dates of 
January 1992 and May 1991, respectively.  The veteran filed 
his original claim for entitlement to service connection for 
major depressive disorder as secondary to service-connected 
disability of lumbar disc disease and chronic cervical strain 
in December 1996.  That claim was granted by a rating 
decision dated in March 1997, based in part on findings 
contained in a VA report of psychiatric evaluation dated in 
February 1997.  The examiner opined that the veteran's major 
depressive disorder was secondary to service-connected 
physical disabilities.  Accordingly, the RO assigned an 
effective date of December 30, 1996.  It is with this 
determination that the veteran disagrees.  

Effective dates for disability compensation are assigned in 
accordance with 38 C.F.R. § 3.400 (implementing 38 U.S.C.A. § 
5110).  Under that regulation, unless otherwise provided, the 
effective date of an award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 38 
C.F.R. § 3.400 (1998).  

As noted, effective dates for the grant of service connection 
are assigned in accordance with 38 C.F.R. § 3.400, which has 
multiple subparts.  The RO has explained that the grant of 
service connection was based on the determination that the 
veteran's major depressive disorder was secondary to a 
service-connected back condition, and that, absent evidence 
of an earlier claim, 38 C.F.R. § 3.400(b)(2) therefore 
applies and precludes an effective date earlier than December 
1996.  For the following reasons, the Board agrees with this 
determination.  

A service-connected disability is one which was incurred in 
or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1998).  Service 
connection may be granted for any disability which is 
proximately due to or the result of a service-connected 
disease or injury.  See 38 C.F.R. § 3.310(a) (1998).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

38 C.F.R. § 3.400 (b)(2) provides that the effective date of 
an award of compensation shall be the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim or date 
entitlement arose, whichever is later.  The RO pointed out in 
an April 1997 Statement of the Case that since 38 C.F.R. 
§ 3.310 was the basis for the grant of service connection, 
38 C.F.R. § 3.157, regarding claims for increased benefits 
applied, and the veteran could be eligible for an effective 
date earlier than December 30, 1996, if there were 
appropriate treatment records for a psychiatric disorder 
secondary to the veteran's back disorder.  The RO also 
pointed out that despite a thorough search, no treatment 
records for a psychiatric condition could be located.  

The Board notes that there are VA treatment records from the 
neurology clinic at the VA medical center in Albuquerque, New 
Mexico, showing treatment in December 1993, January 1994 and 
April 1994.  These records indicate that the veteran was seen 
on approximately four occasions for chronic back pain 
following a motor vehicle accident.  The reports note a 
history of depression, show that on two occasions he appeared 
depressed, contain an assessment of depression, and indicate 
that the veteran should undergo a psychiatric assessment.  On 
the last visit, in April 1994, a psychiatric history is 
noted, and it is indicated that the veteran was seen by a Dr. 
Cruz that month and had a diagnosis of depression.  The 
veteran was reportedly on anti-depressant medication.  

The RO has conducted a thorough search, but has failed to 
locate any psychiatric treatment records showing treatment in 
1993 or 1994.  VA and private treatment records show that the 
veteran first began psychiatric treatment in January 1997.  
Further, although there are some findings of depression 
associated which chronic pain, there is no record of a claim 
for major depressive disorder filed prior to December 30, 
1996.  Moreover, although the Board noted the RO's reference 
to 38 C.F.R. § 3.157, the Court of Appeals for Veterans 
Claims recently provided that when there is no evidence that 
a veteran sought to seek secondary service connection for a 
psychiatric condition, the mere presence of the medical 
evidence does not establish an intent on the part of the 
veteran to seek service connection for the psychiatric 
condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998).  
Thus, in the absence of evidence of intent to file a claim 
prior to December 1996, the records from the neurology clinic 
dated in 1993 and 1994 do not constitute an informal claim as 
provided in 38 C.F.R. § 3.157.  

The Board finds no basis to grant an effective date for his 
claim of service connection for a major depressive disorder 
secondary to service-connected disability of the back prior 
to December 30, 1996, pursuant to 38 C.F.R. § 3.400(b)(2).  
December 30, 1996, which is the date of his claim, is 
actually prior to the aforementioned February 1997 VA 
examination which contained a diagnosis and opinion showing 
that the condition was related to a service-connected 
disorder.  The Board has considered whether an earlier date 
could be allowed based on other pertinent provisions in 38 
C.F.R. § 3.400, but none of these provides for an earlier 
date in accordance with the facts found.  Thus, the 
preponderance of the evidence is against the assignment of an 
effective date earlier than December 30, 1996.  


ORDER

An effective date prior to December 30, 1996, for the grant 
of service connection for major depressive disorder is 
denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

